DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0080456) in view of Yeo et al. (US 2003/0132529) (“Yeo”).
With regard to claim 13, figures 1a, 1c, and 4a-4b of Chang discloses a semiconductor assembly, comprising: at least one semiconductor component 100 including a redistribution substrate 101 and a semiconductor chip 102, said redistribution substrate 101 having an underside (bottom of 101) with first (region of 101 under 102) and second (region of 101 not under 102) regions and a top side (top of 101), said semiconductor chip 102 disposed on said top side (top of 101) of said redistribution substrate 101 and said semiconductor chip 102 having contact pads (pads on 102 connected to 103); contact connection pads (pad on top of 101 connected to 103) disposed on said top side of said redistribution substrate 101 for connection to said contact pads (pads on 102 connected to 103) of said semiconductor chip 102; external contact pads (pad under 101 connected to 105) disposed on said underside (bottom of 101) of said redistribution substrate 101, said external contact pads (pad under 101 connected to 105) being electrically connected to said contact connection pads (pad on top of 101 connected to 103) by conductor tracks (interconnects in 101 connecting 103 to 105); said external contact pads (pad under 101 connected to 105) disposed at a greater distance S3 from one another in said first region (region of 101 under 102) than S2 in said second region (region of 101 not under 102) of said underside (bottom of 101) of said redistribution substrate 101; at least one printed circuit board 120, said semiconductor component 100 disposed on said at least one printed circuit board 120, said at least one printed circuit board 120 having a top side (top of 120) with first (region of 120 under 102) and second regions (region of 120 not under 102) and an underside (underside of circuit board 120) disposed opposite said top side (top of 120), and contact pads 125 disposed on said top side (top of 120) of said printed circuit board 120 corresponding to said external contact pads (pad under 101 connected to 105), said contact pads 125 disposed at a greater distance S3 from one another in said first region Z3 than in said second region Z2 of said top side (top of 120); and said first region Z3 of said at least one printed circuit board 120 having through holes 126/426 formed therein between said contact pads 125.
Chang does not disclose a heat sink being disposed at said underside of said at least one printed circuit board and being in thermal contact with said underside of said at least one printed circuit board; said through holes adjoining said heat sink and said through holes all being mutually parallel, continuous and straight over an entire length of said through holes.
However, fig. 4 of Yeo discloses a heat sink 38 being disposed at said underside (underside of carrier 10) of said at least one printed circuit board 10 and being in thermal contact with said underside (underside of 10) of said at least one printed circuit board 10; said through holes 54 adjoining said heat sink 38 and said through holes 54 all being mutually parallel, continuous and straight over an entire length of said through holes 54.
Therefore, it would have been obvious to one of ordinary skill in the art to form the circuit board of Chang with the thermal vias as taught in Yeo in order to provide low thermal impedance heat conduits down into the ground plane, which acts as a heat sink for the die.  See par [0030] of Yeo.  
With regard to claim 14, figures 1a, 1c, and 4a-4b of Chang discloses that the external contact pads (pad under 101 connected to 105) of said redistribution substrate 101 and said corresponding contact pads 125 of said printed circuit board 120 are disposed in rows and columns with a uniform pitch, and said pitch in said first region Z3 differs from and is greater S3 than S2 said pitch in said second region Z2.
With regard to claim 15, figures 1a, 1c, and 4a-4b of Chang discloses that the through holes 126/426 are disposed in rows and columns in respective interspaces between said contact pads 125 of said printed circuit board 120.
With regard to claim 18, figures 1a, 1c, and 4a-4b of Chang discloses said top side (top of 101) of said redistribution substrate 101 has a chip mounting region (region of 101 under 102), and said first region Z3 is disposed below said chip mounting region (region of 101 under 102).
With regard to claim 19, figures 1a, 1c, and 4a-4b of Chang discloses said second region Z1 is a peripheral region of said redistribution substrate 101.
With regard to claim 20, figures 1a, 1c, and 4a-4b of Chang discloses external contacts 105 disposed on said external contact pads (pad under 101 connected to 105) of said redistribution substrate 101.
With regard to claim 21, figures 1a, 1c, and 4a-4b of Chang discloses said semiconductor component 100 is a ball grid array component (“BGA package”, par [0007]).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0080456), Yeo et al. (US 2003/0132529) (“Yeo”), and Rajan et al. (US 2014/0192583) (“Rajan”).
With regard to claim 16, Chang and Yeo do not disclose that the through holes are unfilled drilled holes.
However, Rajan discloses that the through holes are unfilled drilled holes (“remaining plated through-holes remain unfilled”, col. 3 ll. 3).
Therefore, it would have been obvious to one of ordinary skill in the art to form the through holes of Chang with the unfilled plated through-holes as taught in Rajan in order to insert component leads or pins.  See col. 1 ll. 24-25 of Rajan.  
With regard to claim 17, Chang does not disclose through holes are drilled holes being wholly or partly filled with copper or a copper alloy.
However, Rajan discloses through holes are drilled holes being wholly or partly filled with copper (copper”, col. 10 ll. 31) or a copper alloy.
Therefore, it would have been obvious to one of ordinary skill in the art to form the through holes of Chang with copper as taught in Rajan in order to provide an electrically conductive fillers.  See col. 10 ll. 22 of Rajan.   


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0080456), Yeo et al. (US 2003/0132529) (“Yeo”), Hauslmann et al. (US 2019/0378780) (“Hauslmann”). 
With regard to claim 24, Chang and Yeo do not disclose said through holes are in thermal contact with said heat sink through a thermally conductive paste.
However, figure 1 of Hauslmann discloses said through holes (through holes in circuit board 2 in fig. 1) are in thermal contact 4 with said heat sink 1 through a thermally conductive paste (“thermally conductive paste”, par [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the circuit board of Chang with the thermally conductive paste as taught in Hauslmann in order to improve the thermal connection.  See par [0002] of Hauslmann. 

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 24 have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        8/13/2022